   Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

JON P. JOYNER                                           CIVIL ACTION

VERSUS                                                  NO. 19-14234

CHAD WOLF, ACTING SECRETARY                             SECTION "B"(2)
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY
                        ORDER AND REASONS

     Defendant, Chad F. Wolf, Acting Secretary, Department of

Homeland Security, filed a motion for summary judgment. Rec. Doc.

13. Plaintiff timely filed a response in opposition. Rec. Doc. 16.

Defendant then sought and was granted leave to file a reply. Rec.

Doc. 19. Plaintiff then sought and was granted leave to file a

surreply. Rec. Doc. 23.

     For the reasons discussed below,

     IT IS ORDERED that the motion for summary judgment is DENIED.

         FACTUAL BACKGROUND AND PROCEDURAL HISTORY

  Plaintiff, Jon Joyner (“Joyner”), filed suit on December 7, 2019

against Chad Wolf, in his official capacity as acting secretary of

Department   of   Homeland   Security   (“DHS”)   including   its   agency

United States Customs and Border Protection (“CBP”), pursuant to

Title VII, alleging he was not selected for promotion based on

race. Rec. Doc. 1.

  In 1996, Joyner was hired by CPB. Id. At the time suit was

filed, Joyner was the Patrol Agent in Charge of Gulfport Border

Patrol Station in Gulfport, Mississippi. Id.

                                    1
      Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 2 of 12



  On March 30, 2018, CBP advertised a position for Supervisory

Border Patrol Agent, Division Chief at the New Orleans Border

Patrol Sector      in New Orleans, LA. Rec. Doc. 1 at ¶ 9. On April

11, 2018, Joyner applied for the posted position. Id.              Thereafter,

Joyner was selected to be interviewed for the vacant position. Id.

at ¶ 69. Prior to           Joyner’s interview, Gregory Bovino (“Chief

Bovino”) became the new permanent Chief Patrol Agent of New Orleans

Sector. Id. at ¶70.

  On May 11, 2018, the job posting for the position of Supervisory

Border    Patrol   Agent,     Division       Chief   was   cancelled   with   the

cancellation notice indicating that the position would be re-

posted via USAJobs.com at a later date. Id. at ¶ 72. However,

according to plaintiff the position was never reposted.                  Id. at ¶

73.

  On August 6, 2018, Joyner attended a staff meeting wherein Chief

Bovino    announced   the    lateral     transfer     of   Christopher   Bullock

(“Bullock”) to the vacant Supervisory Border Patrol Agent Division

Chief position, which Joyner had originally applied. Rec. Doc. 13-

4 and Rec. Doc. 16.

  On November 28, 2018, Joyner contacted an EEO counselor because

Joyner believed he was discriminated against on account of his

race when Bullock was laterally transferred to the Division Chief

position. Rec. Doc. 13-2 at 3. On February 28, 2019, Joyner filed

a formal complaint alleging race and color discrimination when he

                                         2
      Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 3 of 12



was not selected for the Supervisory Border Patrol Agent, Division

Chief position. Id. at 5.

     On March 5, 2019, an EEO Specialist (Investigator) requested

additional information regarding the timeliness of Joyner’s claim

of discrimination, including whether or not he had ever received

EEO training or No Fear Act training. Id. at 10.

     On March 15, 2019, Joyner responded to the EEO Specialist’s

questions regarding his EEO complaint and the timeliness issue.

Rec. Doc. 13-2 at 14-16. Thereafter on May 6, 2019, the Office for

Civil Rights and Civil Liberties of DHS procedurally dismissed

Joyner’s administrative complaint stating Joyner failed to contact

an EEO counselor within the required 45-day timeline. Rec. Doc.

13-2 at 18-20.

     Joyner appealed the procedural dismissal of his administrative

complaint to the EEOC, Office of Federal Operations. On September

10, 2019, the EEOC affirmed the agency’s final decision dismissing

Joyner’s claims on the ground of untimely EEO Counselor contact.

Rec. Doc. 13-3 at 20-24. Thereafter, Joyner filed suit. Rec. Doc.

1.

     Defendant   filed     the   instant   motion    for     summary    judgment

alleging plaintiff failed to timely exhaust his administrative

remedies     because     plaintiff   failed   to    timely    contact    an   EEO

counselor about his discrimination claim. Rec. Doc. 13. Plaintiff

filed a response in opposition arguing that he timely initiated

                                       3
    Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 4 of 12



the EEO counseling process and is not barred from bringing any

claims due to timeliness. Rec. Doc. 16. Defendant sought leave and

filed a reply asserting that plaintiff’s discrimination claim must

be dismissed as a matter of law. Rec. Doc. 19. Plaintiff filed a

surreply arguing that the motion for summary judgment should be

denied and any new fact-based arguments made in defendant’s reply

should not be considered by the court. Rec. Doc. 23.

     LAW AND ANALYSIS

        a. Summary Judgment standard

     Summary    judgment    is   appropriate     when   “the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

the movant bears the burden of proof, it must “demonstrate the

absence of a genuine issue of material fact” using competent

summary judgment evidence. Celotex, 477 U.S. at 323. But “where

the non-movant bears the burden of proof at trial, the movant may

merely point to an absence of evidence.” Lindsey v. Sears Roebuck

& Co., 16 F.3d 616, 618 (5th Cir. 1994). When the movant meets its

                                     4
    Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 5 of 12



burden, the burden shifts to the non-movant, who must show by

“competent summary judgment evidence” that there is a genuine issue

of material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). All reasonable inferences

must be drawn in favor of the nonmovant, but “a party cannot defeat

summary    judgment   with    conclusory      allegations,      unsubstantiated

assertions, or only a scintilla of evidence.” See Sec. & Exch.

Comm'n v. Arcturus Corp., 912 F.3d 786, 792 (5th Cir. 2019).

          b. Title VII Claims

     Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as

amended, 42    U.S.C.   §    2000e et       seq., prohibits     employers    from

discriminating on the basis of race, color, religion, sex, or

national    origin,   or     retaliating      against   their    employees    for

opposing or seeking relief from such discrimination. Before a

federal civil servant can sue his employer for violating Title

VII, he must, among other things, initiate contact with an Equal

Employment Opportunity (“EEO”) counselor at his agency within 45

days. Prior to seeking judicial relief:

     Aggrieved   persons   who   believe   they   have   been
     discriminated against on the basis of race, color,
     religion, sex, national origin, age, disability, or
     genetic information must consult a Counselor prior to
     filing a complaint in order to try to informally resolve
     the matter.

     (1) An aggrieved person must initiate contact with a
     Counselor within 45 days of the date of the matter
     alleged to be discriminatory or, in the case of personnel


                                        5
    Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 6 of 12



       action, within 45 days of the effective date of the
       action.

29 C.F.R. § 1614.105. The first issue before the court is to

determine    whether    the     plaintiff       exhausted     his    administrative

remedies by timely initiating contact with an EEO counselor.

       Parties disagree as to whether the plaintiff’s cause of action

lies in a matter alleged to be discriminatory or whether the cause

of action is a personnel action. Much of the plaintiff’s argument

is grounded in the plaintiff’s contention that the plaintiff’s

cause of action concerns a personnel action and therefore the

plaintiff was required to contact an EEO counselor within 45 days

of the effective date of the personnel action. Meanwhile, much of

the defendant’s argument is based on the defendant’s contention

that as an aggrieved person, the plaintiff was required to initiate

contact with an EEO counselor within 45 days of the date of the

matter alleged to be discriminatory.

       Defendant       argues       that         this     case        is      similar

to Green v. Brennan, 136 S. Ct. 1769 (2016).                     In Green,       the

Supreme     Court   held     that    the       statute   of   limitations      on   a

constructive discharge claim begins to run on the date the employee

informed his employer of his resignation not his last day of

employment. Id. at 1776. Moreover, in Green, the Court relied upon

what   is   referred    to    as    the    “standard     rule       for   limitations

periods,”. The Green court stated:


                                           6
      Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 7 of 12



       The most helpful canon in this context is “the ‘standard
       rule’ ” for limitations periods. Graham County Soil &
       Water Conservation Dist. v. United States ex rel.
       Wilson, 545 U.S. 409, 418, 125 S.Ct. 2444, 162 L.Ed.2d
       390 (2005). Ordinarily, a “ ‘limitations period
       commences when the plaintiff has a complete and present
       cause of action.’ ” Ibid. “[A] cause of action does not
       become ‘complete and present’ for limitations purposes
       until   the  plaintiff   can   file   suit  and   obtain
       relief.” Bay Area Laundry and Dry Cleaning Pension Trust
       Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201, 118
       S.Ct. 542, 139 L.Ed.2d 553 (1997). Although the standard
       rule can be displaced such that the limitations period
       begins to run before a plaintiff can file a suit, we
       “will not infer such an odd result in the absence of any
       such indication” in the text of the limitations
       period. Reiter v. Cooper, 507 U.S. 258, 267, 113 S.Ct.
       1213, 122 L.Ed.2d 604 (1993).

Green v.     Brennan,   136   S.   Ct. 1769,      1776 (2016).     The      court

determined that the notice rule flowed            directly from the Supreme

Court’s precedent, in Delaware State Coll. v. Ricks, 449 U.S. 250

(1980) and Chardon v. Fernandez, 454 U.S. 6 (1981), where the

Court explained that an ordinary wrongful-discharge claim accrues—

and the limitations period begins to run—when the employer notifies

the    employee    he   is    fired,   not   on    the   last    day   of    his

employment. Ricks, 449 U.S. at 258–259; Chardon, 454 U.S. at 8.

Thus, applying the default rule, the Supreme Court held that a

constructive-discharge claim accrues—and the limitations period

begins to run—when the employee gives notice of his resignation,

not on the effective date of that resignation. Green, 136 S. Ct.

at 1769.




                                       7
     Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 8 of 12



      In applying “the ‘standard rule’ ” for limitations periods as

the Supreme Court did in Green, the instant plaintiff’s limitation

period began when the plaintiff learned that Bullock was being

laterally transferred to the position.               Once Bullock’s lateral

transfer was announced, the plaintiff was aware that he was not

selected and would no longer be able to compete for the position

of Division Chief. As such, plaintiff had 45 days from August 8,

2018 to contact the EEO counselor.

      However, plaintiff argues that Green is inapplicable as Green

pertained    to    an   allegation    discriminatory        action      and    not   a

discriminatory      personnel     action.   Rec.     Doc.    23.      Plaintiff      is

correct that the Supreme Court’s analysis is based on the “matter

alleged to be discriminatory” clause only. “Green does not contend

that his alleged constructive discharge is a “personnel action… We

therefore address the “matter alleged to be discriminatory” clause

only.” Green, 136 S. Ct. at 1776.           However, plaintiff has failed

to   consider     the   defendant’s   conduct      for   which     the   plaintiff

complained.

      To    determine     the    timeliness     of    the    plaintiff’s        EEOC

complaint, and this ensuing lawsuit, this court must “identify

precisely    the    “unlawful     employment    practice”        of    which    [the

plaintiff] complains.”          Delaware State Coll. v. Ricks, 449 U.S.

250, 257(1980). In the instant case the plaintiff alleges                            a

complaint    against the defendant for unlawful disparate-treatment

                                       8
      Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 9 of 12



discrimination      based      on   the       plaintiff’s    race     concerning

plaintiff’s non-selection for the position of permanent Division

Chief of Operational Programs at New Orleans Sector in favor of

his white comparator, Bullock. Rec. Doc. 1 at 15. Thus, the alleged

unlawful practice is the lateral transfer of Bullock.

       Plaintiff argues that only the effective date of the personnel

action in question is considered in calculating the 45-day clock

to initiate EEO contact. Rec. Doc. 16. Plaintiff argues that such

is evident from the plain language of the statute as the statute

requires “contact with a Counselor within 45 days of the date of

the   matter   alleged    to   be   discriminatory,     or   in     the   case   of

personnel action, within 45 days of the effective date of the

action.” 29 C.F.R. § 1614.105

       Plaintiff argues the effective date of the action in this

case is      Bullock’s official promotion date. Because the Fifth

Circuit has not been presented with the exact issue in this case,

the plaintiff cites two non-binding cases             Jakubiak v. Perry, 101

F.3d 23 (4th Cir. 1996) and Vasser v. McDonald, 228 F. Supp. 3d 1

(D.D.C. 2016).

       In   Jakubiak,    where      a   male     employee    brought       a     sex

discrimination action under Title VII after he applied for and was

denied a position, the Fourth Circuit held the 45–day limitations

period for the employee to contact an EEO counselor began to run

on the date of the agency's decision to hire a female applicant.

                                          9
   Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 10 of 12



Jakubiak, 101 F.3d at 23. In Vasser,           the United States District

Court, District of Columbia held that in a Title VII discrimination

and retaliation case regarding alleged non-promotions, the 45-day

limitations period for initiating contact with an EEO counselor

begins to run when other candidates were actually promoted or when

the employee was notified that the position was cancelled. Vasser,

228 F. Supp. 3d at 1 .

     Both   Jakubiak   and   Vasser,     are   distinguishable   from     the

present case. The plaintiffs in Jakubiak and Vasser were each

applicants for the job, which they were not promoted to, that was

the bases of their suits. In the instant case, Joyner was not an

applicant for the job because the job was cancelled. Thus, in

accordance with Vasser, the plaintiff’s 45-day limitation period

would have begun on May 11, 2018 when the job was cancelled.

     However, if the plaintiff can show that the Division Chief

position was competitively filled and that Bullock was promoted

over plaintiff, plaintiff may have a personnel action and may be

within his 45-day limitations period to contact an EEO counselor.

The defendant raises this argument in its reply brief. “Generally,

and for obvious reasons, a reply brief is limited to addressing

matters presented by appellant’s opening brief and by appellee’s

response brief and is not the appropriate vehicle for presenting

new arguments or legal theories to the court.” AAR, Inc. v. Nunez,

408 F. App'x 828, 830 (5th Cir. 2011).          Nevertheless, whether the

                                    10
   Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 11 of 12



Division   Chief    position     was   competitively    filled   and    whether

Bullock was promoted over plaintiff or laterally moved are genuine

issues of material fact that preclude summary judgment.

       Additionally, this court recognizes that the plaintiff has

asserted, from his personal experience, announcements within CPB

have been made prior but never occurred as announcements are

sometimes made before to the vetting process or final approvals.

Rec.   Doc.   16   at   17-18.   In    the   light   most   favorable   to   the

plaintiff, plaintiff’s assertion calls into question whether he

believed Bullock had been promoted at the time the announcement

was made during the August 6, 2018 staff meeting.                Furthermore,

this also creates a genuine issue of material fact that precludes

summary judgment.

         c. Retaliation Claims

  Plaintiff argues that his retaliation claims are properly before

the court because the retaliation claims grew out of the original

EEO complaint. Rec. Doc. 16 at 20. The defendant concedes but

argues that the retaliation claims are not properly before the

court because the discrimination claim must be dismissed. Rec.

Doc.   13-1 at 10.

  In Gupta v. East Texas State University, 654 F.2d 411 (5th

Cir.1981), the Fifth Circuit           held that “it is unnecessary for a

plaintiff to exhaust administrative remedies prior to urging a

retaliation claim growing out of an earlier charge; the district

                                        11
      Case 2:19-cv-14234-ILRL-DPC Document 27 Filed 09/29/20 Page 12 of 12



court has ancillary jurisdiction to hear such a claim when it grows

out    of   an   administrative   charge    that   is   properly   before    the

court.” 654 F.2d at 414. The Fifth Circuit explained the practical

reasons and policy justifications for this rule as follows:

  It is the nature of retaliation claims that they arise after
  the filing of the EEOC charge. Requiring prior resort to the
  EEOC would mean that two charges would have to be filed in a
  retaliation case[,] a double filing that would serve no purpose
  except to create additional procedural technicalities....

Id. (emphasis added). As explained above, this court has found

summary judgment improper as to plaintiff’s discrimination claim.

As such, summary judgment is also improper as it relates to

plaintiff’s retaliation claims.

       New Orleans, Louisiana this 28th day of September, 2020



                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                       12
